Case 4:19-cv-00669-ALM-CAN Document 65 Filed 07/20/21 Page 1 of 1 PageID #: 358




                                United States District Court
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

    CRAIG CUNNINGHAM                                   §
                                                       §     Civil Action No. 4:19-CV-669
    v.                                                 §     (Judge Mazzant/Judge Nowak)
                                                       §
    CREATIVE EDGE MARKETING LLC,                       §
    ET AL.                                             §

                                            FINAL JUDGMENT

            Pursuant to the Memorandums Adopting Report and Recommendation of United States
.
    Magistrate Judge filed in this matter this date, it is

            CONSIDERED, ORDERED and ADJUDGED that this case is DISMISSED.
            All relief not previously granted is hereby DENIED.

            IT IS SO ORDERED.
             SIGNED this 20th day of July, 2021.




                                             ___________________________________
                                             AMOS L. MAZZANT
                                             UNITED STATES DISTRICT JUDGE
